Appellant was tried in the 9th Judicial District Court, Waller County, and the verdict returned by a jury on November 5th, 1947.
The term of court began on the 29th day of September, 1947, and ended on the 6th day of December thereafter. On the 11th day of November, before the adjournment of court, appellant filed an appeal bond which was approved by the sheriff only. Thus it appears that the bond was not approved by the sheriff and the judge trying the case, as required by law, and that it was not in compliance with Article 817, Vernon's Ann. C. C. P., in that a bond was given instead of entering into recognizance.
Under these conditions it is uniformly held that this Court has no jurisdiction of the case. The appeal is dismissed.